Citation Nr: 0502338	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  99-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's service connection claim for 
a psychiatric disability.  He responded by filing a September 
1999 Notice of Disagreement, and was sent an October 1999 
Statement of the Case.  He then filed a November 1999 VA Form 
9, perfecting his appeal of this issue.  In April 2003, he 
testified before a decision review officer at the RO.  

The veteran's appeal was originally presented to the Board in 
October 2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's current psychiatric disability, diagnosed 
as depression, dysthymia, and/or schizoaffective disorder, 
was not incurred during military service or manifested within 
a year thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 and March 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Lake City and Bay 
Pines, FL, and these records were obtained.  No private 
medical records have been obtained, as no such evidence has 
been indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA psychiatric examination in 
conjunction with his claim; for these reasons, his appeal is 
ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims (Court) holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claim on appeal in August 1999, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
readjudicated on several occasions, most recently in May 
2004, in light of the additional development performed 
subsequent to August 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
psychoses, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran was negative for any current or prior psychiatric 
disabilities at the time he was examined for active military 
service in March 1972.  However, in September 1974, he sought 
treatment for "psychotic episodes" which occurred both with 
and without alcohol use.  A provisional diagnosis of 
"alcoholic hallucinosis, rule out schizophrenic episode" 
was given, and the veteran was hospitalized overnight for 
observation.  His hospital course was benign, with symptoms 
of alcohol withdrawal or a possible thought disorder.  No 
final diagnosis was warranted, and he was returned to duty.  
In April 1975, he received counseling for symptoms of 
depression.  He was treated again for depression in August 
1975, and was prescribed valium in October of that year.  
Thereafter, he did not report any further psychiatric 
symptoms during his military service.  He was separated from 
service in July 1980, and declined a service separation 
medical examination.  

Subsequent to service, the veteran did not seek medical 
treatment for psychiatric symptoms for many years.  He did 
however receive VA medical care beginning in approximately 
1987 for removal of a cyst, hypertension, chest pain, and 
various other medical problems.  He also worked at a VA 
medical center from approximately 1986 to 1998.  In 1997, he 
began seeking treatment for psychiatric symptoms including 
depression and irritability.  He also reported a history of 
drug and alcohol abuse.  According to his reports, he began 
using alcohol at age 18, and began using cocaine at age 22.  
The veteran's claims file reflects voluminous treatment 
records, on both an inpatient and outpatient basis, for such 
psychiatric disorders as depression, dysthymia, and 
schizoaffective disorder.  He continues to receive VA 
psychiatric treatment at the present time.  He was initially 
afforded a VA psychiatric examination in April 1999, at which 
time major depression, chronic, recurrent, with psychotic 
episodes, was diagnosed.  However, the examiner did not 
indicate a date of onset of this disability.  

Because the veteran presented evidence of a current 
psychiatric disability, his claim was reviewed by a VA 
psychiatrist in March 2004.  The examiner reviewed the claims 
file, including the veteran's service medical records, and 
noted the veteran's counseling and hospitalization during 
service, followed by a period without psychiatric treatment 
until 1997.  Based on the service medical records, the 
examiner was unable to determine if the veteran's symptoms in 
service were secondary to his substance abuse or an 
underlying psychiatric disorder.  The examiner also noted 
that while it was "difficult to determine the etiology of 
his current problems . . . he appeared to have a very long 
period [of] time without treatment."  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for a psychiatric disability.  While the 
veteran has conclusively established a current diagnosis of a 
psychiatric disability, diagnosed on various occasions as 
depression, dysthymia, and schizoaffective disorder, he has 
not presented evidence that such a disability was incurred 
during military service or manifested within a year 
thereafter.  Although the veteran was treated in service for 
alcohol-related psychotic episodes, and later depression, he 
had nearly five years of service thereafter without any 
recorded psychiatric symptoms.  Additionally, he did not 
report or seek treatment for a psychiatric disability until 
the late 1990's, more than 15 years after service separation.   
Overall, this represents a 20 year gap between the veteran's 
in-service diagnosis of depression and his subsequent 
development of depression, dysthymia, and schizoaffective 
disorder.  Such a gap suggests the veteran's in-service 
depressive episode was merely acute and transitory, and was 
not present at the time he separated from service, or within 
many years thereafter.  When the veteran's entire medical 
record, including his service medical records, was presented 
to a VA medical expert for review, she was unable to 
determine if the veteran's current psychiatric disabilities 
began during military service, but she did note the long time 
gap between his in-service treatment and his more recent 
treatment, beginning in 1997.  The remainder of the record is 
likewise silent for a medical opinion suggesting the 
veteran's current psychiatric disabilities began during 
military service or within a year thereafter.  Based on the 
lack of evidence of a medical nexus, the Board finds that 
service connection for a psychiatric disability is not 
warranted.  

The veteran himself contends that his current psychiatric 
disabilities began during active military service; however, 
as a layperson, his contentions regarding medical etiology 
and diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran's claim for service connection for 
a psychiatric disability must be denied, as he has not 
presented evidence that his current disabilities were 
incurred in active military service, or were manifested 
within a year thereafter.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


